UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6539


CHARLES WILLINGHAM,

                Plaintiff - Appellant,

          v.

BUNCOMBE COUNTY CORRECTIONAL CENTER,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00383-RJC)


Submitted:   October 15, 2013             Decided:   October 17, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Willingham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles       D.    Willingham     appeals   the   district      court’s

order    dismissing       his    42   U.S.C.    § 1983   (2006)      civil    rights

action.     On appeal, we confine our review to the issues raised

in the Appellant’s brief.                See 4th Cir. R. 34(b).              Because

Willingham’s informal briefs do not challenge the basis for the

district court’s disposition, Willingham has forfeited appellate

review of the court’s order.              Accordingly, we deny Willingham’s

motion    to     appoint       counsel   and   affirm    the   district      court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented     in   the   materials

before    this    court    and    argument     would   not   aid    the   decisional

process.

                                                                             AFFIRMED




                                           2